130 U.S. 201 (1889)
THE ALASKA.[1]
No. 1217.
Supreme Court of United States.
Submitted March 11, 1889.
Decided April 1, 1889.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*204 Mr. George Bethune Adams for the motions.
Mr. James Parker opposing.
*208 MR. JUSTICE BLATCHFORD delivered the opinion of the court.
The object of the appeal is to obtain a decree here that the Alaska is liable for the loss of the five lives. The ground alleged for the motion to dismiss the appeal is, that the sum in dispute as to each of the five lives is not over the sum of $5000, and, therefore, is not sufficient to give jurisdiction to this court. The view urged is, that the amount originally claimed by the supplemental libel for the loss of each of the five lives was $5000; that the stipulation in the sum of $25,000, given to release the Alaska from the five claims, was $5000 for each claim, the amount in dispute in each case being one fifth of $25,000, and that the case stands as if each of the five parties had commenced a separate suit for $5000, and five separate stipulations had been given, each in that amount.
But, as the stipulation is a unit, and is for the sum of $25,000, and in it the stipulators agree that execution may issue for the $25,000 against their property, and the condition of the stipulation is, that the stipulators shall pay the money awarded by a final decree, (not exceeding, of course, $25,000,) and as the claim of damages made by each one of the five parties is, by the amendment of the libel, $10,000 instead of $5000, it might very well be that some of the libellants would recover more than $5000, even on an apportionment of the damages. The fund of $25,000 is a common fund for the benefit of the five parties; and, on the facts of this case, the amount involved, on the question of jurisdiction, if not the entire sum of $25,000, is, at least, the sum of $10,000 in each case. Gibson v. Shufeldt, 122 U.S. 27, 31 et seq. and cases cited.
But there is sufficient color for the motion to dismiss, to warrant us in entertaining the motion to affirm. Whitney v. Cook, 99 U.S. 607; Hinckley v. Morton, 103 U.S. 764; Micas v. Williams, 104 U.S. 556; The S.C. Tryon, 105 U.S. 267; Independent School Dist. v. Hall, 106 U.S. 428; Davies v. Corbin, 113 U.S. 687.
On the merits, we are of opinion that this case is governed *209 by the decision in the case of The Harrisburg, 119 U.S. 199, and that this appeal was taken for delay only. In the case of The Harrisburg, it was held that, in the absence of an act of Congress or of a statute of a State, giving a right of action therefor, a suit in admiralty could not be maintained in the courts of the United States to recover damages for the death of a human being on the high seas or on waters navigable from the sea, which was caused by negligence. It is admitted by the counsel for the libellants that the statute of New York, (Code of Civil Procedure, § 1902,) on the subject of actions for death by negligence, does not apply to the present case, because the deaths did not occur within the State of New York, or in waters subject to its jurisdiction. It is further to be said, that that statute gives a right of action only to the executor or administrator of the deceased person, while the present suit is brought by widows; and that the statute provides only for a suit against an individual person or a corporation, and not for a proceeding in rem.
A distinction is sought to be drawn between the present case and that of The Harrisburg, on the ground that in that case the vessel was owned in Pennsylvania, while here the Alaska is a British vessel; and that in that case the wrongful killing occurred in the waters of the State of Massachusetts, while here it occurred on the high seas. But we see no sound distinction between the two cases. In the case of The Harrisburg, the alleged negligence which resulted in the death occurred in a sound of the sea, embraced between the coast of Massachusetts and the islands of Martha's Vineyard and Nantucket, parts of the State of Massachusetts. The question involved and decided in that case was, whether the admiralty courts of the United States could take cognizance of a suit to recover damages for the death of a human being on the high seas or on waters navigable from the sea, caused by negligence, in the absence of an act of Congress or a statute of a State, giving a right of action therefor. That question was answered by this court in the negative, and the decision entirely covers the present case.
The motion to dismiss the appeal is denied, and the decree of the Circuit Court is affirmed.
NOTES
[1]  The docket title of this case was Catharine A. Metcalfe, Mary E. Noble, et al., Appellants, v. The Steamship Alaska, her Engines etc., Lady D.E. Pearce, Sir William George Pearce, James Robertson, and Richard Barnwell, Executors of William Pearce, Deceased, Claimants.